Citation Nr: 1231097	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  12-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent of traumatic cataract of the left eye, status post lensectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to February 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have a service-connected right eye disability, and there is no anatomical loss of the left eye.

2.  The Veteran's right eye does not have impairment of visual acuity of 20/200 or less or peripheral field of vision of 20 degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent of traumatic cataract of the left eye, status post lensectomy, have not been met.  38 U.S.C.A. §§ 1155, 1160(a)(1), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 3.383(a), 4.1, 4.3, 4.21, 4.75, 4.79, 4.84a, Diagnostic Codes 6027, 6029, 6061-6066, 6080 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  The information contained in a July 2010 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the July 2010 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment records have been obtained.  Also, the Veteran was provided a VA examination in August 2010.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  This examination was adequate because it provided sufficient information to decide the appeal by an examiner with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2011); Barr v Nicholson, 21 Vet. App. 303 (2007). 

The Board notes the Veteran's representative's contention, given in a July 2012 written brief presentation, that there should be a thorough and contemporaneous examination of the Veteran's disability so that an accurate assessment of the current level of severity of his disability can be determined.  However, as is explained below, the Veteran's claim for increase is being denied on the basis that he receives the highest rating possible for his service-connected disability under the law.  Thus, remand for further examination of the Veteran's disability is not warranted.

There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matter on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II.  Analysis

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's traumatic cataract of the left eye, status post lensectomy, is rated under Diagnostic Code (DC) 6029 for aphakia or dislocation of crystalline lens.  In this regard, postoperative cataracts of any type are rated under such criteria if there is no replacement lens.   See 38 C.F.R. § 4.84a, DC 6027 (2011).  

Under DC 6029, aphakia or dislocation of crystalline lens is rated based on visual impairment, with the resulting level of visual impairment elevated one step.  A 30 percent minimum rating is provided for either bilateral or unilateral aphakia or dislocation of crystalline lens.  38 C.F.R. § 4.84a, DC 6029 (2011).  

The evaluation of visual impairment is generally based on impairment of visual acuity (excluding developmental errors of refraction).  See 38 C.F.R. § 4.75(a).  It may also be based on visual field or muscle function where there is a medical indication of disease or injury that may be associated with such visual field defect or impaired muscle function.  See 38 C.F.R. § 4.75(a), (b) (2011). 

Impairment of central visual acuity is rated under DCs 6061 to 6066.  Where only one eye is service-connected, and there has not been anatomical loss of the eye, the maximum rating available is 30 percent, which is the rating for no more light perception in the eye.  See 38 C.F.R. §§ 4.75(c), 4.79, DC 6064 (2011).  

Impairment of visual fields is rated under DC 6080.  The maximum rating under this code for visual field defect is 30 percent.  38 C.F.R. § 4.79, DC 6080 (2011).  

Subject to the provisions of 38 CFR 3.383(a), if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  C.F.R. § 4.75(c) (2011).  Under 38 CFR 3.383(a), where there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability, and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less or the peripheral field of vision for each eye is 20 degrees or less, compensation is payable for the combination of service-connected and nonservice-connected disabilities as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 U.S.C.A. § 1160(a)(1); 38 CFR 3.383(a) (2011).

The evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  The evaluation for visual impairment of one eye is combined with evaluations for other disabilities of the same eye that are not based on visual impairment, such as disfigurement.  C.F.R. § 4.75(d) (2011).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the Board finds that the claim for a rating in excess of 30 percent of traumatic cataract of the left eye, status post lensectomy, must be denied.

As reflected in VA treatment records dated from December 2009 to January 2012, and in the report of August 2010 VA examination, the Veteran is blind in his left eye due to his service-connected disability, with only light perception possible.  However, the Veteran receives a 30 percent rating for his left eye disability, which, under DC 6029, is rated based on visual impairment, and he is not service-connected for a right eye disability.  The record does not reflect, and the Veteran has not asserted, that there has been anatomical loss of the left eye or other service-connected disabilities of the same eye that are not based on visual impairment, such as disfigurement.  As a rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye under C.F.R. § 4.75(d), a higher schedular rating than 30 percent is precluded by law.

The Board notes that under DC 6029, the Veteran's left eye disability is rated based on visual impairment, with the resulting level of visual impairment elevated one step.  In this regard, under DC 6064, impairment of central visual acuity with no more than light perception in one eye, where there is no service-connected disability in the other eye, warrants a rating of 30 percent.  See 38 C.F.R. § 4.79, DC 6064 (2011); 38 C.F.R. § 4.75(c) (2011).  The level of visual impairment elevated one step from this is rated 40 percent disabling.  Id.  However, as is clearly stated in C.F.R. § 4.75(d), evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  As the Veteran's rating under DC 6029 is explicitly to be based on visual impairment, a rating higher than 30 percent for the Veteran's service-connected disability under DC 6029 is not permitted by law.

The Board has also considered the provisions of 38 CFR 3.383(a).  However, the record does not reflect that the Veteran's nonservice-connected right eye has impairment of visual acuity of 20/200 or less or peripheral field of vision of 20 degrees or less.  On VA examination in July 2010, the Veteran's right eye visual acuity was measured as 20/40 far and 20/80 near uncorrected, and 20/25+3 far and 20/25 near corrected.  His visual field was measured at the time as over 400 degrees total.  At the time of the examination, the Veteran reported difficulty with driving and strain with reading.  Also, while December 2009 to January 2012 VA treatment records reflect diagnoses of right eye pseudophakos, visual acuity was noted to be 20/25 to 20/25+ corrected in the right eye, and peripheral vision testing revealed intact right eye field vision.  Moreover, neither the Veteran nor his representative has asserted that the Veteran is blind in his right eye, or that he suffers severe right eye visual impairment.  Therefore, additional compensation under 38 CFR 3.383(a) is not available in this case, and that provision is not applicable.  

Finally, the Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The assigned rating of 30 percent reflects that the Veteran's disability is productive of impairment in earning capacity.  However, the record does not reflect that the average industrial impairment from his disability would be in excess of that contemplated by the assigned rating.  While, again, the Veteran is blind in the left eye, with only light perception possible, such manifestation of his disability is explicitly contemplated by the schedular criteria for a 30 percent rating for visual impairment.  In addition, the record reflects that the Veteran has not required frequent hospitalizations, and there is no indication of marked interference with employment due to his traumatic cataract of the left eye, status post lensectomy.

In sum, the Board has determined that there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.

Thus, the Board finds that the Veteran has been given the maximum schedular rating for his left eye disability at all times during the appeal period.  Accordingly, there is no basis for staged rating of the Veteran's traumatic cataract of the left eye pursuant to Hart, and a higher rating than 30 percent must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2011); Gilbert, 1 Vet. App. at 53-56.  However, where, as here, the law is dispositive of the claim, the claim must be denied where there is of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 30 percent of traumatic cataract of the left eye, status post lensectomy, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


